DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 are indefinite because it is unclear as to how one determines and proceeds to “scale each feature of the feature vector based on a respective set of one or more scaling parameters.”  It is unclear how to define these scaling parameters derived from the training set of feature vectors, and it is unclear how to define what is “a common scale.”  Further it is unclear if the scaling parameters normalize each feature of the feature vector or rather if they are intended to increase/decrease the impact each feature has on determining the outcome in indicating the health condition and if so how one is supposed to use the training set of feature vectors and the common scale to derive appropriate scaling parameters for each feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-15, 18-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boken et al. (US 2016/0055737) in view of Lee et al. (US 2010/0023307).

With respect to claim 1, Boken discloses an engine health diagnostic apparatus [Fig. 3] for analyzing health of a reciprocating internal combustion engine [see abstract] & [Par. 0003 & 0042], the apparatus comprising: 
feature generation circuitry [Fig. 3;108] to process vibration sensor data [Par. 0051-0052] received from a vibration sensor for sensing vibration at a component of said reciprocating internal combustion engine [Par. 0010] (accelerometer provides vibration signal) and generate a feature (characterized as statistic generated) of the vibration sensor data [Par. 0060-0062]; and 
processing circuitry [Fig. 3; 108] to process the feature generated by the feature generation circuitry using a trained classification model (characterized by using statistical modeling techniques (i.e. “thresholds are calculated using known statistical analysis equations, such as sample T-test utilizing an Ensemble Classifier”) on the statistic (i.e. feature) to identify operation outside of healthy state (e.g. when thresholds are exceeded)) defined by model parameters characterising a boundary of healthy operation (characterized by set of predefined thresholds using baseline RMS value established when the machine is known to be operating normally) learnt from a training set of feature corresponding to vibration sensor data captured during healthy operation of the reciprocating internal combustion engine [Par. 0063-0064], to generate an engine health indication providing a quantitative indication [Fig. 7c] & [Par. 0074] of deviation of the feature from the boundary of healthy operation [Par. 0014, 0021, 0065-0067].

While Boken mentions generating a feature based on vibration sensor data, Boken does not specifically disclose generating a feature vector indicating a plurality of features of the vibration sensor data.
Lee discloses a method of prognosing a mechanical system to predict when a failure may occur [see abstract], and further teaches about generating one or more features characterizing a feature vector indicating a plurality of features of the vibration sensor data [Par. 0020-0026].  Lee further teaches wherein these extracted features are the used with a prediction model to generate a confidence value reflective of the health status of the mechanical system [Par. 0008 & 0018-0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boken with Lee to further include generating a feature vector indicating a plurality of features of the vibration sensor data, and then processing the feature vector using the trained classification model to generate a health condition motivated by a desire to apply known techniques to a known method ready for improvement to yield predictable results (KSR) that allow for more robust prognostics and use multiple features to improve determine the most accurate quantification of the health condition (see Lee [Par. 0007])

With respect to claim 2, Boken discloses wherein the plurality of features include at least one time domain feature of the vibration sensor data [Fig. 7a-c] & [Par. 0062].  (Also see Lee [Par. 0021])

With respect to claim 3, Boken discloses wherein said at least one time domain feature comprises at least one of: mean; variance or standard deviation; root mean square; kurtosis; skewness; and crest factor [Par. 0011] (root mean square). (also see Lee [Par. 0021] for kurtosis, crest factor, skewness, mean)

With respect to claim 4, Boken fails to disclose wherein the plurality of features include at least one frequency domain feature of the vibration sensor data.
Lee discloses a technique for extracting multiple features including features in both the time domain and the frequency domain [Par. 0021-0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boken with Lee to further include that the plurality of features include at least one frequency domain feature of the vibration sensor data motivated by a desire to apply known techniques to a known method ready for improvement to yield predictable results (KSR) that provide additional information that can achieve better resolution (see Lee [Par. 0020]).

With respect to claim 6, Boken fails to disclose wherein the feature generation circuitry is configured to apply a Wavelet Packet Transform to said vibration sensor data when generating said at least one frequency domain feature.
Lee discloses a technique for extracting multiple features including features in both the time domain and the frequency domain[Par. 0021-0022], and further discloses applying a Wavelet Packet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boken with Lee to further apply a Wavelet Packet Transform to said vibration sensor data when generating said at least one frequency domain feature motivated by a desire to apply known techniques to a known method ready for improvement to yield predictable results (KSR) that provide additional information that can achieve better resolution (see Lee [Par. 0020]).

With respect to claim 7, Boken discloses wherein the plurality of features include at least one peak vibration timing feature indicative of a timing of a peak in the vibration sensor data relative to an operating cycle of said reciprocating internal combustion engine [Par. 0011].

With respect to claim 8, Boken discloses wherein the feature generation circuitry is configured to identify said at least one peak vibration timing feature from the vibration sensor data and crankshaft angle sensor data indicative of an angular position of a crankshaft of the reciprocating internal combustion engine [Par. 0011].

With respect to claim 9, Boken discloses scaling circuitry [Fig. 3; 108] that implements a scaling technique [Par. 0064] (characterized by weighted voting method); however, Boken fails to further specify to scale each feature of the feature vector based on a respective set of one or more scaling parameters derived from the training set of feature vectors for mapping each feature of the feature vector to a common scale, wherein said processing circuitry is configured to process the scaled feature vector generated by the scaling circuitry using the trained classification model.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boken with Lee to further include that the scaling circuitry specify to scale each feature of the feature vector based on a respective set of one or more scaling parameters derived from the training set of feature vectors for mapping each feature of the feature vector to a common scale, wherein said processing circuitry is configured to process the scaled feature vector generated by the scaling circuitry using the trained classification model motivated by a desire to apply known techniques to a known method ready for improvement to yield predictable results (KSR) that improves accuracy around the most relevant features to determining the health condition.

With respect to claim 10, Boken fails to disclose wherein the processing circuitry is configured to identify one or more selected features of the scaled feature vector having the largest or smallest scaled feature values on said common scale among the plurality of features of the scaled feature vector.
Lee discloses a technique for processing a plurality of features (i.e. feature space) that includes identifying one or more selected features of the scaled feature vector having the largest or smallest scaled feature values on said common scale among the plurality of features of the scaled feature vector[Par. 0027-0032] (characterized by PCA for dimension reduction and use of SOMs).


With respect to claim 11, Boken discloses wherein the trained classification model comprises one of: 
a single-class classification model (characterized in using single-feature binary classifier)[Par. 0064]; and 
a single-class support vector machine [Par. 0064].

With respect to claim 13, Boken discloses that the apparatus further comprises:
model storage circuitry [Fig. 3; 310] to store the model parameters defining the trained classification model [Par. 0063-0064]; and 
training circuitry [Fig. 3; 308] to update the model parameters stored by the model storage circuitry in dependence on said training set of feature vectors [Par. 0063-0065 & 0067]. (the system is calibrated on known changes in operation condition of the reciprocating machine).

With respect to claim 14, Boken fails to disclose wherein the training circuitry is configured to determine the boundary of healthy operation which maximises a margin between a predetermined 
Lee discloses a training technique that is configured to determine the boundary of healthy operation which maximises a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set [Par. 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boken with Lee to include determining the boundary of healthy operation which maximises a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set motivated by a desire to use known techniques to improve similar methods in the same way (KSR).

With respect to claim 15, Boken discloses wherein the vibration sensor is retrofittable to said component of the reciprocating internal combustion engine [Par. 0047-0048] (characterized in implementing a sensor set having means for holding the sensor in contact with a desired portion of the machine, thereby being a sensor that is retrofittable, or by implementing as part of portable diagnostic kit).  Examiner understands retrofittable under BRI to be a device cable of being installed in an existing structure; therefore Boken meets the limitation my using means to attach the sensor set to an existing structure (the portion of machine being monitored)

With respect to claim 18, Boken discloses comprising communication circuitry to communicate to a remote site the engine health indication or a parameter derived from the engine health indication [Fig. 1; 112] [Par. 0049] [Fig. 3] [Par. 0076 & 0079].

With respect to claim 19, Boken discloses wherein the communication circuitry is configured to communicate to the remote site a differential engine health indication indicative of a difference between the engine health indication and a previously transmitted engine health indication [Par. 0074] (“A gradient, which is a function of how far or how often a threshold has been exceeded, acts like a Z-axis and is used to represent the condition of the valve at each segment”).

With respect to claim 20, Boken discloses wherein the feature generation circuitry is configured to process a plurality of sets of vibration sensor data received from respective vibration sensors for sensing vibration at a plurality of cylinders of said reciprocating internal combustion engine, and to generate a plurality of feature vectors each corresponding to one of the cylinders [Par. 0015] & [Par. 0043]; and 
the processing circuitry is configured to perform one of: 
processing each feature vector generated by the feature generation circuitry using the trained classification model to generate a plurality of engine health indications each corresponding to a respective cylinder [Par. 0015] & [Par. 0058]; and 
processing each feature vector generated by the feature generation circuitry using a respective trained classification model for the corresponding cylinder, each trained classification model defined by a respective set of model parameters characterising a boundary of healthy operation learnt from a training set of feature vectors corresponding to vibration sensor data captured for the corresponding cylinder during healthy operation of the reciprocating internal combustion engine [Par. 0015] & [Par. 0058].
Examiner understands the limitations to merely be applying the technique of claim 1 in an embodiment wherein there are multiple components being analyzed, and since Boken discloses an embodiment for monitoring and analyzing a plurality of cylinders in a reciprocating machine, it would 

With respect to claim 22, Boken discloses a system comprising: 
a reciprocating internal combustion engine [Fig. 1; 100]; 
a vibration sensor [Fig. 1; 106] configured to sense vibration at a corresponding component of the reciprocating internal combustion engine; and 
the engine health diagnostic apparatus [Fig. 1; 108] according to claim 1.

With respect to claim 23, Boken discloses an engine health diagnostic method for analysing health of a reciprocating internal combustion engine [see abstract], the method comprising: 
capturing vibration sensor data using a vibration sensor fitted to sense vibration at a component of said reciprocating internal combustion engine [Par. 0010] & [Par. 0051-0052]; 
processing the vibration sensor data to generate a feature (characterized as statistic generated) of the vibration sensor data [Par. 0060-0062]; and 
processing the feature generated by the feature generation circuitry 
using a trained classification model (characterized by using statistical modeling techniques (i.e. “thresholds are calculated using known statistical analysis equations, such as sample T-test utilizing an Ensemble Classifier”) on the statistic (i.e. feature) to identify operation outside of healthy state (e.g. when thresholds are exceeded))  defined by model parameters characterising a boundary of healthy operation (characterized by set of predefined thresholds using baseline RMS value established when the machine is known to be operating normally) learnt from a training set of feature corresponding to vibration sensor data captured during healthy operation of the reciprocating internal combustion engine 

While Boken mentions generating a feature based on vibration sensor data, Boken does not specifically disclose generating a feature vector indicating a plurality of features of the vibration sensor data.
Lee discloses a method of prognosing a mechanical system to predict when a failure may occur [see abstract], and further teaches about generating one or more features characterizing a feature vector indicating a plurality of features of the vibration sensor data [Par. 0020-0026].  Lee further teaches wherein these extracted features are the used with a prediction model to generate a confidence value reflective of the health status of the mechanical system [Par. 0008 & 0018-0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boken with Lee to further include generating a feature vector indicating a plurality of features of the vibration sensor data, and then processing the feature vector using the trained classification model to generate a health condition motivated by a desire to apply known techniques to a known method ready for improvement to yield predictable results (KSR) that allow for more robust prognostics and use multiple features to improve determine the most accurate quantification of the health condition (see Lee [Par. 0007])

With respect to claim 24, Boken discloses an engine health diagnostic system installation method comprising: 
fitting a vibration sensor to a component of a reciprocating internal combustion engine to sense vibration at said component of said reciprocating internal combustion engine [Par. 0047-0048]; 

processing the vibration sensor data to generate a training set indicating a feature of the vibration sensor data captured at a given time during the period of healthy operation (characterized by set of predefined thresholds using baseline RMS value established when the machine is known to be operating normally) [Par. 0063]; 
training a classification model to generate model parameters characterising a boundary of healthy operation learnt from the training set (characterized by using statistical modeling techniques (i.e. “thresholds are calculated using known statistical analysis equations, such as sample T-test utilizing an Ensemble Classifier”) on the statistic (i.e. feature) to identify operation outside of healthy state (e.g. when thresholds are exceeded)) Par. 0063-0065]; and 
recording the model parameters defining the classification model [Par. 0063] (storing RMS values for each segment in a database).

While Boken mentions generating a feature based on vibration sensor data, Boken does not specifically disclose processing the vibration sensor data to generate a training set of feature vectors, each feature vector indicating a plurality of features of the vibration sensor data captured at a given time during the period of healthy operation; 

Lee discloses a method of prognosing a mechanical system to predict when a failure may occur [see abstract], and further teaches about generating one or more features characterizing a feature vector indicating a plurality of features of the vibration sensor data [Par. 0020-0026].  Lee further teaches wherein these extracted features are the used with a prediction model to generate a confidence value reflective of the health status of the mechanical system [Par. 0008 & 0018-0019]. 


With respect to claim 25, Boken discloses a computer program comprising instructions to control a data processing apparatus [Fig. 1; 108] to perform the method of claim 23 [Par. 0082].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TERENCE E STIFTER JR/Examiner, Art Unit 2865 
                                                                                                                                                                                                       /MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864